 

Case 1:19-mj-00143-CSI\/| Document 1 Filed 04/25/19 Page 1 of 3
Case 4:19-cr-40010-KES Document 1 Filed 01/08/19 Page 1 of 3 Page|D #: 1
UNITED STATES DISTRICT COURT

DISTR_ICT OF SOUTH DAKOTA
SOUTHERN DIVISION

 

 

 

UNITED sTATEs oF AMERICA, cR 161 ’ 1400 l O
Plaintiff, INDICTMEN"I` (REDACTED]
vs. Possession of Firearms by Prohibited
Person; Possession of an
JEFFREY A. COOL, Unregistered Firearm
Defenda_nt. 18 U.S.C. §§ 922[g)[3);
26 U.S.C. §§ 5861[d), 5845(a), and
587 1

 

The Grand Jury charges:
COUNT 1.

On or about September 2, 20 18', in the District of South Dakota, Jeffrey A.
Cool, then being an unlawful user of and addicted to a controlled substance, did
knowingly possess iirearrns, to Wit:

1. Western Auto Supply Company, model Revelation 310AB, 12 gauge
pump~action shotgun bearing an obliterated serial number;

2. Smith 85 Wesson, Model Military' 82; Police “Victory,” .38 Special
caliber revolver bearing serial number V625824;

3. Cobra Enterprises of Utah Incorporated, model C22, .22 I“imfire
caliber derringer bearing serial number 088282; and

4. 1,495 rounds of various caliber ammunition,

 

 

é‘

Case 1:19-mj-00143-CSI\/| Document 1 Filed 04/25/19 Page 2 of 3

Case 4:19-cr-40010-KES Document 1 Filed 01/08/19 Page 2 of 3 Page|D #: 2

which had been shipped and transported in interstate commerce, all in Violation
of 18 U.S.C. § 922(g)(3).
COUNT 2.

On or about September 2, 20 18, in the District of South Dakota, Jeffrey A.
Cool knowingly possessed a firearm as defined by 26 U.S.C. § 5845(a](2], namely,
a short~barreled shotgun, more particularly described as a Western Auto Supply
Company, model Revelation 310AB, 12 gauge pump-action shotgun bearing an
obliterated serial number, with a barrel less than 18 inches long, Which Was not
registered to him in the National Firearms Registration and Transfer Record as
required by 26 U.S.C. § 5841, in violation of 26 U.S.C. §§ 5861(d), 5845[a], and
587 1.

FOFIl¢ITURE ALLEGATION

1. The allegations contained in Counts 1 and 2 of this Indictment are
hereby realleged and incorporated by reference for the purpose of alleging
forfeitures pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461[c].

2. Upon conviction of either or both of the offenses set forth in Counts
1 and 2 of this lndictment, the Defendant, Jeffrey A. Cool, shall forfeit to the
United States pursuant to 18 U.S.C. § 924[d) and 28 U.S.C. § 2461(0) any
firearms and ammunition involved in the commission of the offenseS, including,
but not limited to, the following:

a. Western Auto Supply Coinpany, model Revelation 310AB, 12

gauge pump-action shotgun bearing an obliterated serial
number;

[2]

 

 

Case 1:19-mj-00143-CSI\/| Document 1 Filed 04/25/19 Page 3 of 3

Case 4:19-cr-40010-KES Document 1 Filed 01/08/19 Page 3 of 3 Page|D #: 3

_!

b. Smith 85 Wesson, Model Military &, Police “Victory,” .38
Special caliber revolver bearing serial number V625824;
c. Cobra Enterprises of Utah Incorporated, model C22, .22
rimfire caliber derringer bearing serial number 088282;
d. 1 ,483 rounds of various caliber ammunition.
3. If any of the property described above, as a result of any act or

omission of the Defendant:

21.

b.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third
Pafty;

has been placed beyond the jurisdiction of the court;

has been substantially diminished in value; or

has been commingled with other property which cannot be
divided without difficulty,

the United States of America shall be entitled to forfeiture of substitute property

pursuant to 21 U.S.C. § 853(p], as incorporated by 28 U.S.C. § 2461(c).

All pursuant to 18 U.S.C. § 924(d) and 28‘U.S.C. § 2461[0].

A TRUE BILL:

Name Redacted

 

Foreperson

RONALD A. PARSONS, JR.
United States Attorney

B:M

[3]

 

 

